CALL, District Judge.
 It appears to me that the libel states a cause of action in admiralty. The party making the shipment brings the suit, alleging the placing on board, the payment of the freight money, and the failure of the defendant to make delivery to the consignee. This is a sufficient statement to put the respondent to its defense. I do not find that the law requires a copy of the bill of lading to be attached to and made a part of the libel, but it is sufficient if the libel states the legal effect of'the contract between the parties, and this I think is sufficiently done in the instant case.